Citation Nr: 1037107	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
service connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

The Veteran's hearing loss is manifested by an average pure tone 
threshold of 59 decibels and a speech recognition score of 64 
percent in the right ear and an average puretone threshold of 44 
decibels and a speech recognition score of 92 percent in the left 
ear.  


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable disability 
rating for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

The Veteran was originally granted service connection for right 
ear hearing loss in a March 2006 rating decision and assigned an 
initial non-compensable evaluation.  The Veteran has appealed.

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  To evaluate the degree of disability 
from defective hearing, the rating schedule requires assignment 
of a Roman numeral designation, ranging from I to XI.  Other than 
exceptional cases, VA arrives at the proper designation by 
mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  Id.  
Table VII is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.  Where 
impaired hearing is service connected in only one ear, the non-
service connected ear will be assigned a Roman numeral I rating 
purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2009) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, or when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  Id.

Of record are results from VA compensation examinations from 
March 2006, January 2007, and March 2009.  

The March 2006 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 50, 55, 45, 35, and 50 decibels, respectively, for an 
average over the four frequencies of interest of 46.25 decibels 
and pure tone thresholds in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 30, 25, 20, 30, and 35 decibels, 
respectively, for an average over the four frequencies of 
interest of 27.5 decibels.  Speech audiometry test results 
revealed speech recognition ability of 100% in the right ear and 
100% in the left ear.  These results show that the Veteran does 
not have exceptional hearing loss in either ear as contemplated 
in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
March 2006 measurements results in assignment of Roman Numeral I 
to the right ear and Roman Numeral I to the left ear, for the 
purpose of determining a disability rating.  A zero percent 
rating is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I.

The January 2007 examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 60, 55, 50, 40, and 55 decibels, respectively, for an 
average over the four frequencies of interest of 50 decibels and 
pure tone thresholds in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 35, 25, 25, 25, and 35 decibels, respectively, 
for an average over the four frequencies of interest of 27.5 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 96% in the right ear and 100% in the left 
ear.  These results show that the Veteran does not have 
exceptional hearing loss in either ear as contemplated in 
38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
March 2006 measurements results in assignment of Roman Numeral I 
to the right ear and Roman Numeral I to the left ear, for the 
purpose of determining a disability rating.  A 0 percent rating 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 
I with column I.

No further VA testing was done until November 2008.  The November 
2008 examination yielded test results of pure tone thresholds in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 70, 65, 
55, 55, and 60 decibels, respectively, for an average over the 
four frequencies of interest of 58.75 decibels and pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 35, 35, 30, 30, and 50 decibels, respectively, for an 
average over the four frequencies of interest of 36.25 decibels.  
Speech audiometry test results revealed speech recognition 
ability of 44% in the right ear and 72% in the left ear.  These 
results show that the Veteran had exceptional hearing loss in the 
right ear as contemplated in 38 C.F.R. § 4.86.  

However, regarding the Veteran's dramatically diminished word 
discrimination, the examiner stated that it was not clear if the 
Veteran's ability actually decreased or whether he was simply not 
applying a full effort to the test.  Accordingly, the Board must 
find that these speech recognition results are not valid and only 
the puretone threshold averages will be used to calculate the 
Veteran's hearing impairment using Table IVa.  

Application of 38 C.F.R. § 4.85 Table VIa to the October 2008 
measurements results in assignment of Roman Numeral I to the left 
ear and Roman Numeral IV to the right ear, for the purpose of 
determining a disability rating.  A 0 percent rating is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I with 
column IV.

Because the November 2008 examination yielded questionable 
results, the Veteran's was afforded another VA examination in 
March 2009.  This examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 65, 65, 60, 50, and 60 decibels, respectively, for an 
average over the four frequencies of interest of 59 decibels and 
pure tone thresholds in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 40, 35, 40, 40, and 55 decibels, respectively, 
for an average over the four frequencies of interest of 44 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 64% in the right ear and 92% in the left 
ear.  These results show that the Veteran does not have 
exceptional hearing loss in either ear as contemplated in 
38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
March 2009 measurements results in assignment of Roman Numeral VI 
to the right ear and Roman Numeral I to the left ear, for the 
purpose of determining a disability rating.  A 0 percent rating 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 
VI with column I.

The above audiological test results do not provide for assigning 
a compensable disability rating for the Veteran's bilateral 
hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.  Here, the VA examiners noted that the Veteran has trouble 
hearing at work, hearing soft speech, and understanding speech, 
showing that the VA examiners considered the functional effect of 
the Veteran's heating impairment on his daily life.  
Additionally, the Veteran has submitted statements from himself 
and his family members describing his hearing problems.  

This evidence was considered by the Board in determining whether 
the Veteran's hearing loss disability warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
Difficulty hearing is measured by objective testing under the 
rating criteria for hearing loss, and the Veteran's reported 
hearing difficulties are not so exceptional or unusual a 
disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

The Board does not find evidence that the Veteran's hearing loss 
disability should be increased for any period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the Veteran filed the claim to the present supports 
the conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal period.  
As such, the claim for an initial compensable disability rating 
for bilateral hearing loss must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to 
the Veteran in January 2007.  This letter informed the Veteran of 
what evidence was required to substantiate his claim and of VA 
and the Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability ratings 
and effective dates.  

However, this notice letter was not provided to the Veteran prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).

Although the January 2007 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a statement of the 
case issued in August 2008 and a supplemental statement of the 
case issued in April 2009.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  However, although the issue 
before the Board is whether the Veteran's hearing loss disability 
is properly rated, the appeal arises from a grant of entitlement 
to service connection, not an increased rating claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that 
a disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the original 
claim and technically not a claim for an increased rating).  
Regardless, the Veteran was provided with Vazquez-Flores notice, 
including notice of the applicable diagnostic code, in July 2009.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA and private treatment records.  The Veteran was also 
afforded four VA examinations.  The examination is adequate and 
probative for VA purposes because the examiner relied on 
sufficient facts and data, provided a rationale for the opinion 
rendered, and there is no reason to believe that the examiner did 
not reliably apply reliable scientific principles to the facts 
and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Based on 
the above, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


